Citation Nr: 1219852	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   


INTRODUCTION

The Veteran had active service from June 1953 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.      

Although the Veteran initially had requested a videoconference hearing in his substantive appeal, he subsequently withdrew that request in April 2012.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss had onset in service or was caused or aggravated by the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2008, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  He asserted that his bilateral hearing loss was the result of acoustic trauma in service.  According to the Veteran, he first observed impaired hearing in service.  He reported that over the years, it had significantly worsened.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In order to establish service connection, the following must be shown: (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.     

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's DD Form 214, Armed Forces of the United States Report of Transfer or Discharge, shows that he served in the United States Navy from June 1953 to July 1955.  His Military Occupational Specialty (MOS) was not specifically listed; however, his related civilian occupation was listed as cook apprentice.  

In the Veteran's notice of disagreement (NOD), dated in January 2010, he stated that although he was assigned to the "mess" while he was aboard ship, he noted that when he was at "general quarters or target practice," he was a part of a 5-inch gun mount team.  The Veteran reported that when he would hear the first round go off, he would temporarily lose his hearing.  According to the Veteran, he was not issued any hearing protection.  He stated that due to repeated exposure to firing guns, he developed bilateral hearing loss.  The Veteran maintained that after his discharge, he continued to experience bilateral hearing loss.   

In this case, the Board recognizes that the Veteran's service records show that he was a cook while he was in the Navy.  However, the Board notes that the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, in light of the Veteran's statements regarding exposure to the firing of guns, the Board finds that his statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records show no complaints of or treatment for hearing loss.  Whispered and spoken voice tests at enlistment and separation were normal.  No puretone audiological testing was conducted during the Veteran's military service.  

In October 2009, the Veteran was afforded a VA examination.  At that time, he stated that he had bilateral hearing loss which he attributed to in-service noise exposure from 5-inch gun turrets.  In regard to occupational noise exposure, the Veteran indicated that he had worked for the Teamsters union as a truck driver for 37 years.  

Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 5, 35, 55, 60, and 80 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz were 10, 20, 60, 65, and 70 decibels, respectively.  Speech recognition scores were 52 percent in the right ear and 44 percent in the left ear.  Thus, the Veteran meets the criteria for a current hearing loss disability in both ears.

However, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's bilateral hearing loss was caused by or a result of military noise exposure.  The examiner stated that he based his opinion on the Veteran's case history, configuration and severity of hearing loss, and review of the Veteran's service treatment records which showed normal whisper test, bilaterally, at separation.  According to the examiner, it was highly unlikely that the Veteran would have passed a whisper test with his current level of hearing loss.  The examiner further opined that it was more likely that the Veteran's hearing loss was due to his 37 years of occupational noise exposure as a truck driver, in combination with the effects of presbycusis.    

In support of his claim, the Veteran submitted a private audiogram report from Audibel, dated in September 2008, which contained uninterpreted graphical representations of the Veteran's auditory threshold testing results.  In his substantive appeal (VA Form 9), dated in June 2010, the Veteran stated that a hearing specialist at Audibel told him that it was as likely as not that his bilateral hearing loss "had its etiology in service."  In this regard, the Board notes that the Veteran is competent to report what he has been told.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).      

In the Veteran's June 2010 substantive appeal, he also stated that when he was working as a truck driver, he would ride in an insulated cab.  Thus, he maintained that the noise levels were significantly less in the cab of a truck when compared to being inside the turret of a 5-inch cannon aboard either a Heavy Cruiser or Destroyer.  The Veteran indicated that the noise level from a 5-inch gun at a distance of 12 inches from his ear was much greater than the noise level from an insulated cab with an exhaust located outside of the cab.  

The Board finds that there is evidence both for and against the Veteran's claim.  On one hand, the Veteran has testified credibly that his hearing loss had onset in service and the Board has conceded that he was exposed to noise while he was in the military.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

On the other hand, there is no evidence of any hearing problems in service or for approximately 53 years after service, the Veteran had post-service noise exposure, and the VA examiner has opined that the Veteran's hearing loss is less likely than not caused by his military noise exposure.

Regarding this evidence, the Board notes that the only hearing tests ever administered to the Veteran while in service were whispered and spoken voice tests, which provide only a general and rather unreliable picture of the Veteran's hearing acuity in service.  Furthermore, in the October 2009 VA examination report, the examiner did not appear to have considered the Veteran's contention that he developed bilateral hearing loss in service and that it gradually worsened over time.  Rather, by opining that it was highly unlikely that the Veteran would have passed a whisper test with his current level of hearing loss, the examiner appeared to only address the Veteran's bilateral hearing loss at its current level of severity.  In addition, the examiner did not have the opportunity to address the Veteran's statements that the noise levels in an insulated cab of a truck were significantly less when compared to the noise levels of participating in a gun crew.  

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's bilateral hearing loss had onset in service or were caused or aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for bilateral hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


